DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The double patenting rejection to claims 1-5, 7-13, and 15-16 is maintained. 

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. The Applicant argues the prior art on record fails to teach or suggest the limitations of independent claims 1 and 9. The examiner respectfully disagrees. US Pub. No. 2005/0265450 (hereinafter “Raveendran”) sets restriction information based on at least one of profile information or level information (In MPEG-4, profiles and levels provide a means of defining subsets of the syntax and semantics based on the decoder capabilities required to decode a particular bitstream. A level is a defined set of constraints imposed on parameters in the bitstream – paragraph 9), wherein the at least one of the profile information or the level information indicates a value of a memory (for any given profile, level generally corresponds to decoder processing load and memory capability – [0009]). US Pub. No. 2005/0047507 (hereinafter “Ju”) teaches generating/having restriction information based on a maximum required value of a memory bandwidth (abstract, paragraphs 9, 12, and 13). The combination of Raveendran and Ju discloses the limitation “set restriction   at least one of profile information or level information, wherein the at least one of the profile information or the level information indicates a maximum required value of a memory bandwidth”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raveendran et al. (US 2005/0265450) in view of Ju (US 2005/0047507).

Regarding claim 1 Raveendran discloses an image processing apparatus, comprising:
circuitry configured to: 
set restriction information (limiting the number if sub-macroblocks to a number that is no more than half of the limited number of partitions that the motion compensation codec is capable of decoding – [0061-0064]) based on at least one of profile information or level information (a level is a defined  set of constraints imposed on parameters in the bitstream – [0009], wherein 
the at least one of the profile information or the level information indicates a value of a memory (for any given profile, level generally corresponds to decoder processing load and memory capability – [0009]), 
the restriction information is set for generation of a prediction image (limiting the number if sub-macroblocks to a number that is no more than half of the limited number of partitions that the motion compensation codec is capable of decoding – [0061-0064]), and 
generate the prediction image based on the set restriction information (constructing predicted frames – [0023, 0028, 0061]); 
calculate a difference between an input image and the prediction image (predictive encoding – Figure 1, encoder 120; note a person with ordinary skill in the art would know that as part of the video encoding process a difference between an input image and a prediction image is obtained); 
encode the calculated difference between the input image and the prediction image (predictive encoding – Figure 1, encoder 120); and 
generate, based on the encoded difference between the input image and the prediction image, an encoded stream including the at least one of the profile information or the level information (output from predictive encoding – Figure 1, encoder 120; a profile is a defined as a sub-set of the entire bitstream syntax, a level is a defined set of constraints imposed on parameters in the bitstream, for any given profile, levels generally correspond to decoder processing load and memory capability, so profiles and levels specify restrictions on bitstreams and hence place limits on the capabilities of decoding the 
However, fails to explicitly disclose a maximum required value of a memory bandwidth wherein the memory bandwidth is a transmission rate at which a decoded image is read out from a memory.
In his disclosure Ju teaches a maximum required value of a memory bandwidth wherein the memory bandwidth is a transmission rate at which a decoded image is read out from a memory (restricting the encoding scheme of the encoding bit stream in order to limit the maximum memory bandwidth that the encoder and the decoder need – abstract, [0020, 0028, 0032]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Ju into the teachings of Raveendran because such incorporation increases the performance of encoding and decoding (par. [0009, 0012, 0013]).

Claim 9 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 9 is being rejected on the same basis as claim 1.

Claims 2-5, 7-8, 10-13, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raveendran et al. (US 2005/0265450) in view of Ju (US 2005/0047507) further in view of Kondo et al. (“Non-CE3: Report on a restriction for th Meeting: Geneva, CH, 21-30 November 2011).

Regarding claim 2 Raveendran discloses the image processing apparatus according to claim 1. However, fails to explicitly disclose wherein the circuitry is further configured to set the restriction information to prohibit bidirectional prediction to be applied to a partitioned image block.
In his disclosure Kondo teaches set the restriction information to prohibit bidirectional prediction to be applied to a partitioned image block (bi-prediction of 4x8, 8x8, and 8x4 PU is prohibited – abstract).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Kondo into the teachings of Raveendran because such incorporation reduces the complexity in the encoding process (Conclusion, page 9).

Regarding claim 3 Raveendran discloses the image processing apparatus according to claim 2. However, fails to explicitly disclose wherein a size of the partitioned image block is one of 4x4, 8x4, 4x8, or 8x8.
In his disclosure Kondo teaches a size of the partitioned image block is one of 4x4, 8x4, 4x8, or 8x8 (bi-prediction of 4x8, 8x8, and 8x4 PU is prohibited – abstract).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Kondo into the teachings of 

Regarding claim 4 Raveendran discloses the image processing apparatus according to claim 1. However, fails to explicitly disclose wherein the set restriction information limits, based on the memory bandwidth, an application of a specific prediction method to a block of a specific size.
In his disclosure Kondo teaches the set restriction information limits, based on the memory bandwidth, an application of a specific prediction method to a block of a specific size (Figure 1 shows restricted sizes for inter prediction with the corresponding memory bandwidth).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Kondo into the teachings of Raveendran because such incorporation reduces the complexity in the encoding process (Conclusion, page 9).

Regarding claim 5 Raveendran discloses the image processing apparatus according to claim 4. However, fails to explicitly disclose wherein the specific prediction method is at least one of a bidirectional prediction or a unidirectional prediction.
In his disclosure Kondo teaches the specific prediction method is at least one of a bidirectional prediction or a unidirectional prediction (Table 1 shows restriction of bidirectional prediction and unidirectional prediction).


Regarding claim 7 Raveendran discloses the image processing apparatus according to claim 1. However, fails to explicitly disclose wherein the circuitry is further configured to set the restriction information to restrict a specific prediction method to be applied to a block of a specific size, the restriction of the specific prediction method is based on a size of the input image, and the size of the input image is represented by at least one of the profile information or the level information.
In his disclosure Kondo teaches set the restriction information to restrict a specific prediction method to be applied to a block of a specific size (bi-prediction of 4x8 and 8x4 PU is prohibited – abstract), the restriction of the specific prediction method is based on a size of the input image (bi-prediction of 4x8 and 8x4 PU is prohibited – abstract), and the size of the input image is represented by at least one of the profile information or the level information (restricted bi-prediction in level 3.1 – p.1, Introduction).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Kondo into the teachings of Raveendran because such incorporation reduces the complexity in the encoding process (Conclusion, page 9).

claim 8 Raveendran discloses the image processing apparatus according to claim 7. However, fails to explicitly disclose wherein the specific prediction method is at least one of a bidirectional prediction or a unidirectional prediction.
In his disclosure Kondo teaches the specific prediction method is at least one of a bidirectional prediction or a unidirectional prediction (Table 1 shows restriction of bidirectional prediction and unidirectional prediction).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Kondo into the teachings of Raveendran because such incorporation reduces the complexity in the encoding process (Conclusion, page 9).

Claim 10 corresponds to the method performed by the apparatus of claim 2. Therefore, claim 10 is being rejected on the same basis as claim 2.

Claim 11 corresponds to the method performed by the apparatus of claim 3. Therefore, claim 11 is being rejected on the same basis as claim 3.

Claim 12 corresponds to the method performed by the apparatus of claim 4. Therefore, claim 12 is being rejected on the same basis as claim 4.

Claim 13 corresponds to the method performed by the apparatus of claim 5. Therefore, claim 13 is being rejected on the same basis as claim 5.
Claim 15 corresponds to the method performed by the apparatus of claim 7. Therefore, claim 15 is being rejected on the same basis as claim 7.

Claim 16 corresponds to the method performed by the apparatus of claim 8. Therefore, claim 16 is being rejected on the same basis as claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482